Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
3. 	The formal drawings filed on 5/20/2020 have been fully considered and made of record in this application.

Specification
4. 	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “ VERTICALLY ATTACHING A CHIP TO A SUBSTRATE ”.

Information Disclosure Statement
5. 	The information disclosure statement (IDS) submitted on 5/20/2020, 3/4/2021, and 8/19/2021 were filed before the mailing date of the Non-final rejection on 5/6/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
6. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7. 	Claims 1, 6, 7, 16-19 are rejected under 35 U.S.C. 102b as being clearly anticipated by Pu et al. (US 2014/0153239).
With respect to Claims 1 and 16, Pu teaches preparing a main block 1 for putting on a semiconductor chip 1100, an insulator 1160a (i.e. made of Aluminum oxide) and one or more sub block 1160b.  Preparing the semiconductor chip 100 and preparing an adhesive 1300 used in attaching the semiconductor chip 100 attaching the semiconductor chip to an upper surface or upper and lower surfaces of the main block.  Performing an electrical connection (i.e. wires) of the semiconductor chip 1100.  Preparing a substrate 2100, 2300 comprising a pattern  2110 enabling an electrical connection.  A package body 1160a surrounding the main block and the semiconductor chip 100.  Vertically attaching one side of the main block to the pattern 2110 of the substrate 2100, 2300 to enable an electrical connection (see paragraphs 41-55; Figs. 1, 11, 16, and 17).
With respect to Claim 6, Pu teaches wherein the substrate is formed of an insulating material and a metal pattern formed on the insulating material (see Figs. 1, 11, 16, and 17).
With respect to Claim 7, Pu teaches wherein one side of the main block is vertically attached to the pattern of the substrate by using soldering of a wire to electrically connected to the pattern of the substrate (see Figs. 1, 11, 16, and 17).
With respect to Claim 17, Pu teaches wherein one or more semiconductor chips are attached on an upper surface of the main block, and a lower surface or a side of the main block is vertically attached and electrically connected to the first pattern substrate (see Figs. 1, 11, 16, and 17).
With respect to Claim 18, Pu teaches wherein the semiconductor chips and the first pattern substrate are directly connected to each other by using an electrical connecting member or electrically connected to each other by using a conductive medium interposed therebetween (see Figs. 1, 11, 16, and 17).
With respect to Claim 19, Pu teaches a second pattern substrate comprising a pattern enabling an electrical connection, wherein one or more semiconductor chips are attached on the upper surface of the main block.  The upper side surface and the lower side surface of the main block are vertically attached and electrically connected to the first pattern substrate and the second pattern substrate, respectively (see Figs. 1, 11, 16, and 17).

Claim Rejections - 35 USC § 103
8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10. 	Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pu et al. (US 2014/0153239) as applied to claim 1 above, and further in view of Lee et al. (US 2016/0013372).
With respect to Claim 3, Pu discloses the claimed invention except for wherein the adhesive comprises a solder base or a sintering material such as Ag or Cu.  However, Lee discloses an adhesive 9 made of Ag for attaching a LED 6 to a support member 1 (see paragraph 54; Figs. 1 and 2).  Thus, Pu and Lee have substantially the same environment of LED mounted and electrically connected to a support member.  Therefore, one skilled in the art before the effective filing date of the claimed invention would readily recognize incorporating an adhesive made of Ag for the adhesive of Pu, since the Ag adhesive would facilitate in the bonding of the LED chip to the support member as taught by Lee.

Allowable Subject Matter
11.	 Claims 2, 4, 5, 8-15, and 20 are objected to as being dependent upon a rejected
base claim, but would be allowable if rewritten in independent form including all of the
limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowance subject
matter: the prior art of record does not teach or suggest the combination of the main block and the sub block comprise a conductive metal in claim 2.
The semiconductor chips comprise a power diode and a power DVC.  The power diode and the power DVC are electrically connected to each other by using the metal clip.  The power diode and the sub block are electrically connected to each other by using a conductive wire or a conductive metal so as to form a power block as a unit.  A group block comprising a first power block, a second power block, and a spacer block is vertically attached and electrically connected to the pattern of the substrate in claim 8.
Another substrate electrically connected to the other side of the main block in claim 11.
The main block comprises a first main block and a second main block, a lower side surface of the first main block being attached to the first pattern substrate and an upper side surface of the second main block being attached to the second pattern substrate.  The first main block and the second main block have different vertical heights.  The first main block, the second main block, and a spacer interposed between the first main block and the second main block are arranged in series between the first pattern substrate and the second pattern substrate in claim 20.
 	The prior art made of record and not relied upon is cited primarily to show the product of the instant invention.

Conclusion
12. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571)
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571 - 273- 8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR.
 	Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see http://pair-dkect.uspto.gov. Should you have questions on access to the Private PMR system contact the Electronic Center (EBC) at 866-217-9197 (toll-free) or EBC_Support@uspto.gov.







AC/May 6, 2022						/Alonzo Chambliss/ 
Primary Examiner, Art Unit 2897